Citation Nr: 1600597	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  07-26 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veteran Affairs (VA) compensation benefits in excess of $150 per month on behalf of his child, A.Y., effective November 6, 2006.



REPRESENTATION

Veteran represented by:  Disabled American Veterans

Appellant represented by:  Unrepresented



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to December 1980 and from September 1982 to May 1986.

The appellant in this matter is the Veteran's former fiancée and the legal custodian of his child, A.Y., during the pertinent time period.

This matter comes before the Board of Veterans' Appeal (Board) on appeal of a December 2006 decision issued by the VA Regional Office (RO) in Cleveland, Ohio that denied an apportionment in excess of $150.00 for A.Y., effective from November 6, 2006, the date the Veteran was released from incarceration.  The case was most recently remanded by the Board in February 2012 for additional development and has been returned to the Board for further appellate review.

Although the appellant requested a Board hearing in her substantive appeal (VA Form 9), she subsequently withdrew that request.  The Veteran, however, appeared for a Travel Board hearing before the undersigned Veterans Law Judge in October 2010, at which time he informed the Board, on the record, that he did not desire a hearing.  Neither party has subsequently requested a hearing.

The record before the Board consists of electronic records included within Virtual VA and the Veterans Benefits Management System.


REMAND

Regrettably, another remand is needed in this case.

Review of the evidence reflects that the appellant submitted financial information regarding both her and the Veteran's income and expenses in 2007.  The appellant is unrepresented and has not waived the RO's initial consideration of this evidence.  Accordingly, the Board must remand this issue for the purpose of having the originating agency readjudicate the matter.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue on appeal with consideration of all of the evidence added to the record since the July 2007 statement of the case, to include all financial information provided by the appellant and Veteran (or on their behalves) and all VA determinations affecting the payment of the Veteran's benefits during the period of the claim (to include any additional apportionments awarded during this time period).  If the appeal is not resolved, provide a supplemental statement of the case to the appellant, the Veteran, and the Veteran's representative and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The parties need take no action until otherwise notified, but may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




